UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-451-2010 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST SMASH SERIES MEC FUND FORM NQ JANUARY 31, 2008 Notes to Schedule of Investments (unaudited) Investment in SMASh Series MEC Portfolio, at value $10,027. 1. Organization and Significant Accounting Policies SMASh Series MEC Fund (the Fund) is a separate diversified investment series of Legg Mason Partners Institutional Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended, (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in SMASh Series MEC Portfolio (the Portfolio), a management investment company that has the same investment objectives as the Fund. Shares of the Fund may be purchased only by or on behalf of separately managed account clients where an affiliate of Legg Mason Partners Fund Advisor, LLC (LMPFA) has an agreement to serve as investment adviser or subadviser (each such affiliate, a Managed Account Adviser) to the account with the managed account program sponsor (the Program Sponsor) (typically, a registered investment adviser or broker/dealer) or directly with the client. Shareholders of the Fund pay fees to their separately managed account sponsor, some of which are paid to affiliates of LMPFA in lieu of a management fee being charged by LMPFA to the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. The Fund records its investment in the Portfolio at value. The value of such investment in the Portfolio reflects the Funds proportionate interest (0.08% at January 31, 2008) in the net assets of the Portfolio. Valuation of securities by the portfolio is discussed in Note 1(a) of the Portfolios Notes to Schedule of Investments, which are included elsewhere in this report. SMASh Series MEC Portfolio Schedule of Investments (unaudited) January 31, 2008 Face Amount Security Value MUNICIPAL BONDS  32.1% Colorado  2.4% $ 300,000 Colorado Educational & Cultural Facilities Authority Revenue, Cheyenne Mountain Charter Academy, 5.250% due 6/15/25 $ Illinois  1.8% Illinois Finance Authority Student Housing Revenue, Refunding, Educational Advancement Fund Inc., 5.250% due 5/1/34 Massachusetts  1.6% Massachusetts State, HEFA Revenue, Partners Healthcare System Inc., 5.000% due 7/1/20 Michigan  2.0% Michigan State, Housing Development Authority, Rental Housing Revenue, 5.300% due 10/1/26 New York  6.0% Nassau County, NY, Industrial Development Agency Revenue, Continuing Care Retirement, Amsterdam at Harborside, 6.700% due 1/1/43 New York City, NY, TFA, Future Tax Secured, 5.250% due 8/1/12 Total New York Oklahoma  4.3% Tulsa County, OK, Industrial Authority Health Care Revenue, Saint Francis Health Systems, 5.000% due 12/15/16 Pennsylvania  9.3% Pennsylvania State, GO, FSA, 5.375% due 7/1/20 Tennessee  3.1% Tennessee Energy Acquisition Corp., Gas Revenue, 5.000% due 2/1/23 Texas  1.6% Burnet County, TX, Public Facility Project Revenue, 7.750% due 8/1/29 TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $4,039,756) SHORT-TERM INVESTMENTS  70.5% Alabama  7.9% Jefferson County, AL, Limited Obligation School Warrant, AMBAC, SPA- Depfa Bank PLC, 7.750%, 2/7/08 (a) Southeast Alabama Gas District, Alabama Revenue, SPA-Societe Generale, 1.920%, 2/1/08 (a) Total Alabama Colorado  3.9% Colorado Educational & Cultural Facilities Authority Revenue, National Jewish Federation Bond Program, LOC-JPMorgan Chase, 1.900%, 2/1/08 (a) Delaware  3.9% University of Delaware Revenue, SPA-Bank of America, 1.950%, 2/1/08 (a) Florida  11.9% Gainesville, FL, Utilities System Revenue, SPA-SunTrust Bank, 2.000%, 2/1/08 Jacksonville, FL, Electric Authority Revenue, Electric Systems, SPA-Bank of America, 1.900%, 2/1/08 (a) Orlando & Orange County, FL, Expressway Authority, FSA, SPA-Dexia Credit Local, 2.100%, 2/7/08 (a) Total Florida 1,500,000 See Notes to Schedule of Investments. 1 SMASh Series MEC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2008 Face Amount Security Value SHORT-TERM INVESTMENTS  70.5% (continued) Georgia  4.0% $ 500,000 Atlanta, GA, Airport Revenue, Refunding, MBIA, SPA-Landesbank Hessen- Thuringen, 7.000%, 2/7/08 (a) $ Illinois  7.8% Cook County, IL, Catholic Theological University Project, LOC-Harris Trust and Savings Bank, 2.180%, 2/6/08 (a) Romeoville, IL, Revenue, Refunding, Lewis University, LOC-JPMorgan Chase, 1.900%, 2/1/08 (a) Total Illinois Iowa  4.0% Iowa Finance Authority, Health Care Facilities Revenue, Iowa Health Systems, AMBAC, SPA-Morgan Stanley, 6.000%, 2/6/08 (a) Kentucky  1.6% Berea, KY, Educational Facilities Revenue, Berea College Project, 1.950%, 2/1/08 (a) Massachusetts  0.8% Massachusetts State, GO, Consolidated Loan, SPA-Bank of America, 1.900%, 2/1/08 (a) Michigan  2.4% Northern Michigan University, MI, Revenue, General, AMBAC, SPA-Depfa Bank PLC, 6.500%, 2/1/08 (a) Missouri  0.8% University of Missouri, University Revenues, System Facilities, 1.900%, 2/1/08 (a) Nevada  4.0% Las Vegas Valley, NV, Water District, GO, Water Improvement, SPA-Dexia Credit Local, 2.000%, 2/1/08 (a) New Hampshire  1.6% New Hampshire HEFA Revenue, Dartmouth College, SPA-JPMorgan Chase, 1.900%, 2/1/08 (a) North Carolina  2.4% Guilford County, NC, GO, SPA-Wachovia Bank, 2.150%, 2/7/08 (a) Oregon  1.6% Medford, OR, Hospital Facilities Authority Revenue, Cascade Manor Project, LOC-KBC Bank, 1.900%, 2/1/08 (a) Texas  7.9% Capital Area Cultural Education Facilities Finance Corp., TX, Roman Catholic Diocese, LOC-Wachovia Bank, 2.000%, 2/7/08 (a) Harris County, TX, IDC, PCR, Exxon Project, 1.890%, 2/1/08 (a) Total Texas Virginia  4.0% Virginia College Building Authority, VA, Various Shenandoah University Projects, 2.000%, 2/1/08 (a) TOTAL SHORT-TERM INVESTMENTS (Cost  $8,890,000) TOTAL INVESTMENTS  102.6% (Cost  $12,929,756#) Liabilities in Excess of Other Assets  (2.6)% ) TOTAL NET ASSETS  100.0% $ (a) Variable rate demand obligations have a demand feature under which the Portfolio can tender them back to the issuer on no more than 7 days notice. Date shown is the date of the next interest rate change. # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 2 SMASh Series MEC Portfolio Schedule of Investments (unaudited) (continued) January 31, 2008 Abbreviations used in this schedule: AMBAC - Ambac Assurance Corporation - Insured Bonds FSA - Financial Security Assurance - Insured Bonds GO - General Obligation HEFA - Health & Educational Facilities Authority IDC - Industrial Development Corporation LOC - Letter of Credit MBIA - Municipal Bond Investors Assurance Corporation - Insured Bonds PCR - Pollution Control Revenue SPA - Standby Bond Purchase Agreement TFA - Transitional Finance Authority Summary of Investments by Industry* (unaudited) Education % Utilities Other Revenue State General Obligation Hospitals Transportation General Obligation Special Tax Miscellaneous Pollution Control Public Facilities Electric Housing Leasing % *As a percentage of total investments. Please note that Fund holdings are as of January 31, 2008 and subject to change. Ratings Table** (January 31, 2008) (unaudited) S&P/Moodys AAA/Aaa % AA/Aa A BBB/Baa A-1/VMIG1 NR % ** As a percent of total investments  S&P primary rating and Moodys secondary See pages 4 and 5 for definitions of ratings. See Notes to Schedule of Investments. 3 Bond Ratings (unaudited) The definitions of the applicable rating symbols are set forth below: Standard & Poors Ratings Service (Standard & Poors) Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC, CC and C  Bonds rated BB, B, CCC, CC and C are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents the lowest degree of speculation and C the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. D  Bonds rated D are in default and payment of interest and/or repayment of principal is in arrears. Moodys Investors Service (Moodys)Numerical modifiers 1, 2 and 3 may be applied to each generic rating from Aa to Caa, where 1 is the highest and 3 the lowest ranking within its generic category. Aaa  Bonds rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt edge. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes can be visualized as most unlikely to impair the fundamentally strong position of such issues. Aa  Bonds rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risks appear somewhat larger than in Aaa securities. A  Bonds rated A possess many favorable investment attributes and are to be considered as upper medium grade obligations. Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment some time in the future. Baa  Bonds rated Baa are considered as medium grade obligations, i.e., they are neither highly protected nor poorly secured. Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba  Bonds rated Ba are judged to have speculative elements; their future cannot be considered as well assured. Often the protection of interest and principal payments may be very moderate and therefore 4 Bond Ratings (unaudited)(continued) not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B  Bonds rated B generally lack characteristics of desirable investments. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa  Bonds rated Caa are of poor standing. These may be in default, or present elements of danger may exist with respect to principal or interest. Ca  Bonds rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked short-comings. C  Bonds rated C are the lowest class of bonds and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Fitch Ratings Service (Fitch)Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Fitch. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC and CC  Bonds rated BB, B, CCC and CC are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents a lower degree of speculation than B, and CC the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. NR  Indicates that the bond is not rated by Standard & Poors, Moodys or Fitch. Short-Term Security Ratings (unaudited) SP-1  Standard & Poors highest rating indicating very strong or strong capacity to pay principal and interest; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. A-1  Standard & Poors highest commercial paper and variable-rate demand obligation (VRDO) rating indicating that the degree of safety regarding timely payment is either overwhelming or very strong; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. VMIG 1  Moodys highest rating for issues having a demand feature VRDO. MIG1  Moodys highest rating for short-term municipal obligations. P-1  Moodys highest rating for commercial paper and for VRDO prior to the advent of the VMIG 1 rating. F1  Fitchs highest rating indicating the strongest capacity for timely payment of financial commitments; those issues determined to possess overwhelming strong credit feature are denoted with a plus (+) sign. 5 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies SMASh Series MEC Portfolio (the Portfolio) is a separate investment series of the Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the1940 Act), as an open-end management investment company. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in municipal obligations, quotations from municipal bond dealers, market transactions in comparable securities and various other relationships between securities. When prices are not readily available, or are determined not to reflect fair value, the Fund may value these securities at fair value as determined in accordance with the procedures approved by the Funds Board of Trustees.
